Citation Nr: 0124022	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from April 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, and assigned a 30 percent rating, effective 
February 1998.  

In June 2001, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  The transcript of the Travel Board 
hearing is of record.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim, and the RO should address whether it has 
complied with all notice and assistance required.

The veteran states that his PTSD is more severe than the 
current evaluation reflects.  The veteran has appealed the 
initial evaluation of the aforementioned disability.  
Therefore, this issue on appeal is one in which the 
possibility of staged ratings must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings 
may be assigned for separate periods of time based on the 
facts found, and all evidence relating to the veteran's 
disability from the initial grant of service connection must 
be considered.  

Additionally, the veteran indicated in a January 1999 
statement he submitted in support of his claim, that he was 
seen for VA counseling one time per month.  It is unclear 
whether he referred to VA mental health clinic counseling or 
to Vet Center counseling.  He also testified at his Travel 
Board hearing in June 2001 that he was last seen by VA for 
his PTSD in April 2001.  VA treatment records dated from July 
1998 to April 2000 are associated with the claims file.  It 
appears that there may be other VA records that should be 
requested.  In a letter from the Vet Center dated in April 
1999, the counselor indicated that the veteran had received 
counseling there from June to August 1998 and again from 
February 1999 at least until April 1999, the date of the 
letter.  At the veteran's hearing, he indicated he still 
sought counseling at the Vet Center.  VA is on notice, at 
least, of potentially relevant medical information.  VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  Therefore, in the instant claim, it 
is necessary to obtain the aforementioned medical records, if 
they exist, prior to a final decision in this case.  See Dunn 
v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992); 38 U.S.C.A. § 5103A(c) (West 
Supp. 2001).  

Moreover, the veteran's private counselor, W. D. Rogers, 
Ph.D., submitted a statement of his involvement with the 
veteran since April 1997.  He stated that in addition to his 
statement in support of the veteran's claim, he had attached 
an evaluation report from May 1997.  That evaluation report 
is not associated with the veteran's claims folder, nor are 
Dr. Rogers' treatment notes.  

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal or Federal agency or 
departmental custodians.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)). 

Since there appears to be evidence from non Federal and/or 
Federal custodians that could assist in substantiating this 
claim, it is necessary that the RO attempt to obtain these 
records prior to final adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Ask the veteran to provide a release for 
the treatment records of W. D. Rogers, 
Ph.D.  Write to Dr. Rogers and request 
the veteran's treatment or counseling 
notes, as well as the May 1997 evaluation 
report that Dr. Rogers mentioned 
previously, but which was not enclosed 
with the statement he sent.  Associate 
all records received with the claims 
file.

Ask the veteran whether he has had any 
other private treatment for his PTSD, 
and, if so to provide the names and 
addresses, and for appropriate releases, 
for any private medical provider from 
whom he has received treatment for his 
PTSD.  Request the veteran's actual 
treatment records from any such provider 
adequately identified by the veteran.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(1)).

If any request for private treatment 
records is unsuccessful, notify the 
claimant.  See 66 Fed. Reg. 45,620, 
45,631-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

2.  The RO should obtain all VA 
inpatient/ outpatient treatment records, 
for the veteran's PTSD, since April 2000, 
if any, and associate them with the 
claims file.  38 U.S.C.A. § 5103A(c) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(2)).

The RO should ask the veteran to provide 
a release for and obtain the veteran's 
Vet Center counseling notes dated from 
June to August 1998 and from February 
1999 to the present.  All records 
received should be associated with the 
claims file.

3.  Schedule the veteran for a VA 
examination to evaluate his service-
connected PTSD.  All indicated studies 
deemed necessary by the examiner should 
be performed.  The veteran's claims files 
and a copy of this remand are to be made 
available to the examining physician for 
review in connection with the 
examination, and the examiner is asked to 
indicate on the examination report that 
he or she has reviewed the claims file.  
The examiner is asked to assign a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders(DSM-IV) and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be typed.  

4.  Review the claims file and ensure 
that all necessary notice and development 
has been undertaken.  If any development 
is incomplete, undertake appropriate 
corrective action. Whether staged ratings 
are appropriate Whether staged ratings 
are appropriate should be considered.

5.  The RO should then readjudicate the 
aforementioned claim.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




